Citation Nr: 1101864	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

4.  Entitlement to service connection for esophageal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974, 
with additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims.

In October 2010, the Veteran and his wife testified via 
videoconference before the undersigned Veterans Law Judge, seated 
at the Board's Central Office in Washington, D.C.  A transcript 
of the hearing has been associated with the claims file.  
Subsequent to the Veteran's Board hearing, he submitted 
additional evidence in support of his claims, with a waiver of RO 
consideration of the same.

At the time of the Veteran's October 2010 Board hearing, he 
expressed his intent to file a claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure.  The Veterans Law Judge advised the Veteran 
to file such claim with the RO and informed the Veteran that the 
decision herein would also refer such claim to the RO.  Thus, the 
Board does not have jurisdiction over the claim of entitlement to 
service connection for a skin disorder, to include as secondary 
to herbicide exposure, and it is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for hypertension, 
GERD, and esophageal ulcers, addressed in the REMAND portion of 
the decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active duty service aboard the USS San Jose 
beginning on January 25, 1973, and the USS San Jose is recorded 
to have been in the official waters of the Republic of Vietnam on 
a number of dates, including January 26, 1973 to February 3, 
1973.

2.  Competent medical evidence confirms the Veteran's diagnosed 
CAD.

3.  CAD is presumptively recognized by VA as being causally 
related to herbicides used in the Republic of Vietnam.  


CONCLUSION OF LAW

CAD is presumed to have been caused by the Veteran's in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 
2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue of 
entitlement to service connection for CAD, to include as 
secondary to herbicide exposure, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.



Service Connection

The Veteran presently seeks to establish service connection for 
CAD.  During the pendency of the appeal, the Veteran has asserted 
entitlement to service connection for CAD on the basis that such 
is secondary to his non-service-connected hypertension.  While 
the Veteran has not asserted entitlement to service connection 
for CAD on the basis that his CAD is related to his in-service 
herbicide exposure, the Board finds herein that service 
connection may be granted on such a basis.  

The Board notes that competent medical evidence of record 
confirms the Veteran's diagnosis of CAD.  VA treatment records 
dated in as early as August 2004, indicate that the Veteran was 
diagnosed with treated for CAD.  Having demonstrated a current 
disability, the Board must consider whether this disorder was 
caused by, or incurred in, the Veteran's active service.  See 
38 U.S.C.A. §§ 1110, 1112.  

In this regard, it is noted that the Veteran's service personnel 
records confirm his active service in the Republic of Vietnam, 
within the period outlined in 38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records indicate that he reported 
for duty aboard the USS San Jose on January 25, 1973.  Record of 
the National Personnel Records Center (NPRC), received by the RO 
in November 2004, indicates that the USS San Jose was in the 
official waters of the Republic of Vietnam on a number of dates, 
including January 26, 1973 to February 3, 1973.  As such, and in 
the absence of evidence to the contrary, it is presumed that the 
Veteran was indeed exposed to herbicides, such as Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the Veteran is 
entitled to have his service connection claim for CAD evaluated 
under the presumptive service connection provision of 38 C.F.R. 
§ 3.307(a)(6).  

During the pendency of the Veteran's claim, VA amended its 
adjudication regulations, concerning presumptive service 
connection for certain diseases based on herbicide exposure.  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was 
necessary to implement the decision by the Secretary of Veterans 
Affairs (Secretary) that the diseases enumerated in 38 C.F.R. 
§ 3.309(e) should be revised, to include additional diseases that 
the National Academy of Sciences (NAS) Institute of Medicine 
determined were positively associated with herbicide exposure.  
Id.  One of the diseases positively associated with herbicide 
exposure by NAS and determined by the Secretary to warrant 
presumptive service connection is ischemic heart disease, to 
including, acute, sub acute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including CAD (including 
coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 
53,202, 53,216.  

As the Veteran's claim was pending on August 31, 2010, the date 
of the publication of the aforementioned amendment in the Federal 
Register, this revision to 38 C.F.R. § 3.309(e) is applicable.  
See 75 Fed. Reg. 53,202.  



















(CONTINUED ON THE NEXT PAGE)
The analysis may be stated briefly.  Based on the Veteran's 
presumed herbicide exposure, presumptive service connection under 
38 C.F.R. § 3.307(a)(6) is applicable.  Service connection due to 
herbicide exposure is only warranted on this basis for a specific 
list of diseases set forth under 38 C.F.R. § 3.309(e) and the 
recent revision of this regulation included the addition of CAD, 
with which the Veteran has been diagnosed.  This being the case, 
presumptive service connection for CAD, due to herbicide 
exposure, is warranted.  Accordingly, the Veteran's claim is 
granted.  


ORDER

Service connection for CAD, to include as secondary to herbicide 
exposure, is granted, subject to the laws and regulations 
governing monetary awards.


REMAND

Additional development is needed prior to further disposition of 
the claims of entitlement to service connection for hypertension, 
GERD, and esophageal ulcers.

At the time of the Veteran's October 2010 Board hearing, he 
reported that he was in receipt of "disability" compensation 
related to Social Security and his federal employment with the 
post office.  It is not entirely clear to the Board if records 
associated with the Veteran's post office employment are relevant 
to his present appeal, and if so, if such records are subsumed in 
the records associated with his claim for disability benefits 
from the Social Security Administration (SSA).  To date, records 
related to any claim filed with the SSA, or records related to 
his post office employment, are not associated with the claims 
file. 

Although generally VA is not bound by that determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Also at the time of the Board hearing, the Veteran discussed his 
private treatment records.  Subsequent to the hearing, he 
submitted additional private treatment records.  However, review 
of the submitted records indicates that such may not represent 
the Veteran's complete private treatment records relevant to the 
issues on appeal.  On remand, the Veteran should be afforded an 
additional opportunity to request that VA obtain his complete 
private treatment records or submit the same himself.

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Further, the Board finds that a VA examination is required in the 
present appeal.  
While the Veteran has asserted that he experienced 
gastrointestinal problems during active service, his service 
treatment records dated at the time of his active and reserve 
service are silent for complaint, treatment, or diagnoses of GERD 
or esophageal ulcers.  The Board finds that a remand is necessary 
in order to determine the current nature and etiology of the 
Veteran's GERD and esophageal ulcers.

The Board notes that on physical examination in October 1982, 
during the Veteran's reserve service, the examiner noted a 
questionable diagnosis of labile hypertension.  The Veteran's 
service personnel records demonstrate that he was on active duty 
for training (ACDUTRA) from August 19, 1974, to August 30, 1974, 
and on annual training (AT) from June 1, 1991, to June 15, 1991.  
No other periods of active service during the Veteran's reserve 
service are recorded.  Thus, it remains unclear to the Board if 
the Veteran was on active service in October 1982, or if any 
labile hypertension found present in October 1982 was aggravated 
by a subsequent period of active service.  The Board finds that a 
remand is necessary in order to verify the dates of the Veteran's 
periods of active service, including ACDUTRA or AT, during his 
reserve service, and obtain a medical opinion.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify if he 
intended to identify the presence of 
records he believes to be relevant to the 
issues on appeal associated with his 
federal employment with the post office.  
If so, obtain and associate with the 
claims file all identified federal 
records.  Any and all responses, including 
negative responses from the Veteran or any 
federal facility, must be added to the 
claims file.  If a negative response is 
received from any federal facility, the 
Veteran must be duly notified and provided 
an opportunity to submit such records.  

2.  Obtain and associate with the claims 
file all relevant records related to the 
Veteran's Social Security disability 
benefits claim, to include any medical 
records upon which SSA based its decision.  
Any and all responses, including negative 
responses from the SSA, must be added to 
the claims file.  If a negative response 
is received from the SSA, the Veteran must 
be duly notified and provided an 
opportunity to submit such records.  

3.  Contact the Veteran and request that 
he submit completed VA Forms 4142, 
Authorization and Consent to Release Info 
to the VA, for private treatment records 
from Drs. Malik, MacLean, Smith, and 
Harris, and any other private physician 
identified by the Veteran.  Advise the 
Veteran that he may submit his complete 
private treatment records if he so 
chooses.  Any and all responses, including 
negative responses from the Veteran or any 
treatment provider, must be added to the 
claims file.  If a negative response is 
received from the Veteran or from any 
treatment provider, the claims file should 
be properly documented in this regard.

4.  Verify the Veteran's dates of reserve 
service, including any period of active 
service (ACDUTRA or AT) during such time.  
All reasonable attempts should be made to 
obtain such records.  Any and all 
responses, including negative responses 
from the source of such records, must be 
added to the claims file.  If a negative 
response is received from the source of 
such records, the Veteran must be duly 
notified and provided an opportunity to 
submit such records.  

5.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of the disabilities on 
appeal.  

In this regard, the examiner must be 
provided with the complete dates of the 
Veteran's reserve service, including any 
period of active service (ACDUTRA or AT) 
during such time, and opine as to the 
following:

(a)  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's GERD or esophageal 
ulcers were incurred in active service, or 
are otherwise related to active service.

The examiner should consider the Veteran's 
lay statements regarding his 
gastrointestinal complaints related to the 
food he ate during active service dated 
from August 1970 to June 1974; and the 
Veteran's lay statements of continuous 
symptoms after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

(b)  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the questionable diagnosis of labile 
hypertension in October 1982 represents 
the onset of the Veteran's current 
hypertension, and if so, was such 
hypertension aggravated beyond its natural 
progression during any subsequent period 
of active service?

(c)  If the questionable diagnosis of 
labile hypertension in October 1982 does 
not represent the onset of the Veteran's 
current hypertension, is it at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's current 
hypertension was incurred during active 
service, or is otherwise related to active 
service, or manifested within one year 
following his discharge for any period of 
active service?  

The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

6.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

7.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
hypertension, GERD, and esophageal ulcers, 
considering any additional evidence added 
to the record.  If any action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


